        Case 2:19-cv-00137-LPR Document 19 Filed 08/31/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                               DELTA DIVISION

JERRY WAYNE PATE                                                          PETITIONER
Reg. #29678-076

v.                               2:19CV00137-LPR-JJV

DEWAYNE HENDRIX,
Warden, FCI – Forrest City Low                                           RESPONDENT

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED with prejudice.

      SO ORDERED this 31st day of August, 2020.



                                              ________________________________
                                              LEE P. RUDOFSKY
                                              UNITED STATES DISTRICT JUDGE
